Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) dated as of the 17th day of
February, 2005, between Wells-Gardner Electronics Corporation, an Illinois
corporation (the “Company”), and James Winikates (hereinafter referred to as
“Winikates”).

 

W I T N E S S E T H:

 

WHEREAS, on February 16, 2005 George B. Toma became a senior financial advisor
to the Company and was no longer serving as the Company’s Chief Financial
Officer; and

 

WHEREAS, during such time as the search for a full-time Chief Financial Officer
is conducted, the Company desires to engage the services of Winikates to assume
the role of Interim Chief Financial Officer (“Interim CFO”) and Winikates is
willing to perform such services in accordance with the provisions of this
Agreement.

 

NOW, THEREFORE, For and in consideration of the premises and the mutual
covenants contained herein, the parties agree as follows:

 

1.             Engagement.  The Company hereby engages Winikates, and Winikates
hereby accepts his engagement as the Interim CFO of the Company upon the terms
and conditions hereinafter set forth.  Winikates shall perform such duties and
responsibilities for the Company (and its affiliates) which are commensurate
with his position as may be assigned to him by the Company. In connection with
the duties to be performed pursuant to this Agreement, Winikates shall report
directly to the Chief Executive Officer (“CEO”) of the Company.  Incident to the
performance of such duties, Winikates shall be provided by the Company with
office space, facilities and secretarial assistance.  Olga Prohny, the Company’s
Comptroller, and Kathleen Hoppe, the Company’s Chief Information Officer shall
report directly to Winikates and Winikates shall be responsible for supervising
said employees.  Winikates shall not be an elected or appointed officer of the
Company.

 

2.             Term.  The term of Winikates’ engagement (the “Term”) shall
commence on February 17, 2005 (“Commencement Date”) and shall expire two (2)
weeks after a new, full-time Chief Financial Officer commences working for the
Company in said capacity (“Expiration Date”), unless the Agreement is sooner
terminated by either of the parties hereto as set forth below. Either party may
terminate this Agreement upon thirty (30) days prior written notice; provided,
however, the Company shall have the right to terminate this Agreement
immediately without prior notice if, in the reasonable determination of the
Company, Winikates has engaged in misconduct so as to constitute “Cause.”  For
purposes of this Agreement, “Cause” shall mean:

 

(a)           Winikates’ failure or refusal, after written notice thereof, to
perform specific directives of the CEO of the Company which are consistent with
the scope and nature of services Winikates agreed to perform under this
Agreement;

 

(b)           Dishonesty which directly or indirectly has a material adverse
effect on the Company;

 

--------------------------------------------------------------------------------


 

(c)           Any gross or willful misconduct of Winikates resulting in loss to
the Company or damages to the Company’s reputation; or

 

(d)           Any breach of Winikates’ covenants contained in Sections 5(a)
through 5(c) hereof.

 

If this Agreement is terminated, the Company shall have no further obligations
to Winikates under this Agreement, except to pay Winikates for any hours worked
for which he has not yet been paid.  However, Winikates’ covenants under Section
5 hereof shall remain in full force and effect.

 

3.             Compensation.

 

(a)           Monetary Compensation.  The Company agrees to pay Winikates
monthly for hours worked in the prior month, at the rate of $125 per hour
worked.

 

(b)           Expenses.  Winikates shall be reimbursed for his reasonable
expenses related to or in connection with the business of the Company including
expenses for entertainment, travel and similar items that arise out of
Winikates’ performance of services under this Agreement, subject to policies and
procedures of the Company in effect from time to time, and any such expenses
paid by Winikates from his own funds shall be reimbursed to him by the Company
in accordance with Company policies.

 

4.             Work Schedule.  The parties anticipate that Winikates shall work
for the Company approximately three days per week, which days are anticipated to
be Monday, Wednesday and Friday.  This schedule is subject to revision based on
the mutual agreement of the parties. Notwithstanding the foregoing, this
Agreement shall not prevent Winikates from performing services on Winikates’ own
behalf and for Winikates’ exclusive profit so long as such activities (i) do not
conflict with Winikates’ obligations to provide the services on behalf of the
Company as set forth herein or (ii) does not require Winikates to use or
disclose Confidential Information (as such term is defined in Section 5 hereof).

 

5.             Protective Covenants.  All payments to, and rights of, Winikates
under this Agreement shall be subject to Winikates’ compliance with the
provisions of this Section 5.

 

(a)           Confidential Information.  Winikates acknowledges that in his
position with the Company he will be making use of, acquiring or adding to the
Company’s confidential information which includes, but is not limited to,
memoranda and other materials or records of a proprietary nature; technical
information regarding the operations of the Company; and records and policy
matters relating to finance, personnel, management, and operations
(collectively, the “Confidential Information”).  Winikates agrees that he will
not in any way utilize any of said Confidential Information except in connection
with the performance of his responsibilities to the Company, and that except in
connection with the business of the Company he will not copy, reproduce, or take
with him the original or any copies of said Confidential Information and will
not directly or indirectly divulge any of said Confidential Information to
anyone without the prior written consent of the Company.  Further, immediately
upon the expiration of the Term,

 

2

--------------------------------------------------------------------------------


 

or at any point prior to or after that time upon the specific request of the
Company, Winikates shall return to the Company all written or descriptive
materials of any kind in his possession or to which he has access that
constitute or contain any Confidential Information or trade secrets of the
Company, and the confidentiality obligations of this Agreement shall continue
until their expiration under the terms of this Agreement.  All references to the
“Company” in this Section 5(a) shall include any and all affiliates of the
Company.

 

(b)           Litigation Support.  Winikates shall, upon reasonable notice,
furnish such information and proper assistance to the Company as may reasonably
be required by the Company in connection with any litigation or regulatory
investigation in which the Company or any of its subsidiaries or affiliates is,
or may become a party arising out of any matter that occurs during the Term of
this Agreement.  The Company shall promptly reimburse Winikates for his
reasonable expenses (including travel and reasonable attorneys’ fees) incurred
in complying with this covenant and shall pay him at the hourly rate of
compensation set forth in Section 3(a) for his time spent complying with the
covenant.

 

(c)           No Solicitation of Employees.  Neither Winikates nor any person or
enterprise controlled by Winikates will solicit for employment any person
employed by the Company.

 

(d)           Enforcement of Covenants.  In the event that a covenant included
in this Agreement shall be deemed by any court of competent jurisdiction to be
unreasonably broad or otherwise unenforceable in any respect, it shall be
modified in order to make it enforcement; provided, however, that in the event
that any court shall refuse to enforce any of the covenants contained in
Sections 5(a) through 5(c), then the unenforceable covenant shall be deemed
limited or eliminated from the provisions of this Agreement to the extent
necessary to permit such covenants or the remaining covenants to be enforced to
the maximum extent provided herein and so that any remaining provisions of this
Agreement shall be affected to the least possible extent thereby.

 

(e)           Remedies for Breach of Covenant.   If Winikates violates any of
the covenants contained in this Section 5, then the Company’s obligation to make
any payments to Winikates otherwise due him under this Agreement shall
immediately cease.  In addition, Winikates acknowledges that any material breach
of his covenants contained in this Section 5 will cause irreparable harm to the
Company, which will be difficult if not impossible to ascertain, and the Company
shall be entitled to equitable relief, including injunctive relief, against any
actual or threatened breach hereof, without bond and without liability should
such relief be denied, modified or vacated.  Neither the right to obtain such
relief or the obtaining of such relief shall be exclusive of or preclude the
Company from any other remedy.

 

(f)            Survival.  The provisions of this Section 5 shall be in full
force and effect and binding on the parties hereto during the Term and for a
period of two years thereafter.

 

3

--------------------------------------------------------------------------------


 

6.             Independent Contractor Status.        All services to be
performed under this Agreement are to be performed by Winikates solely as an
independent contractor to the Company.  Winikates shall not be considered to be
an agent or employee of the Company. Winikates is not authorized to act on
behalf of the Company and Winikates may not enter into any contracts or make any
promises or commitments of any kind whatsoever on behalf of the Company. 
Winikates shall not be entitled to participate in any employee benefit plan or
arrangement, or other services offered by the Company to its employees,
including, without limitation, insurance coverage for workers’ compensation
coverage, and further acknowledges that such coverages will not be obtained by
the Company for the benefit of Winikates.  Winikates acknowledges that he will
not be treated as an employee of the Company for federal or state tax purposes,
that he shall be solely liable for payment of all federal and state taxes and
contributions, including Social Security, income tax, disability and other
payroll tax requirements, and that the payment of all taxes and other payments
received by him from the Company hereunder is at his sole expense and creates no
obligation for the Company.

 

7.             Severability.  If any provision of this Agreement, as applied to
any party or to any circumstance, shall be found by a court to be void, invalid
or unenforceable, the same shall in no way affect any other provision of this
Agreement the application of any such provision in any other circumstance, or
the validity or enforceability of this Agreement.

 

8.             Entire Understanding.  This Agreement contains the entire
understanding of the parties hereto relating to the subject matter contained
herein and supersedes all prior and collateral agreements, understandings,
statements and negotiations of the parties.  Each party acknowledges that no
representations, inducements, promises, or agreements, oral or written, with
reference to the subject matter hereof have been made other than as expressly
set forth herein.  This Agreement cannot be changed, rescinded or terminated
orally.

 

9.             Notices.  All notices under this Agreement shall be in writing
and shall be (i) delivered in person; (ii) sent by facsimile, (iii) sent by
certified mail, return receipt requested; (iv) sent by nationally recognized
courier service, addressed as follows:

 

If to the Company:

 

Wells-Gardner Electronics Corporation

 

 

9500 West 55th Street, Suite A

 

 

McCook, IL 60525-3605

 

 

Attn: Anthony Spier

 

 

Fax No.: (708) 290-2207

 

 

 

With a copy to:

 

Pedersen & Houpt

 

 

161 N. Clark Street, Suite 3100

 

 

Chicago, Illinois 60601

 

 

Attn: John H. Muehlstein

 

 

Fax No.: (312) 261-1112

 

 

 

If to Winikates:

 

James Winikates

 

 

 

 

 

 

 

 

Fax No.

 

4

--------------------------------------------------------------------------------


 

 

10.           Assignment.  Winikates may not assign his obligations hereunder. 
The rights of Winikates and the rights and obligations of the Company hereunder
shall inure to the benefit of and shall be binding upon their respective heirs,
personal representatives, successors and permitted assigns.

 

11.           Miscellaneous.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois, without regard to its conflicts or
choice of law principles.

 

(b)           Failure to insist upon strict compliance with any provisions
hereof shall not be deemed a waiver of such provisions or any other provision
hereof.

 

(c)           In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

 

(d)           The section and other headings contained in this Agreement are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.

 

(e)           This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

(f)            The Company shall reimburse Winikates for the cost of an errors
and omissions insurance policy, up to a maximum amount of Five Thousand Dollars
($5,000) during the Term of this Agreement.

 

Signature Page Follows

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

WELLS-GARDNER ELECTRONICS
CORPORATION, an Illinois corporation

 

By:

/s/ Anthony Spier

 

Name:

Anthony Spier

 

Its:

CEO

 

 

 

JAMES WINIKATES

 

/s/ James Winkates

 

 

6

--------------------------------------------------------------------------------